Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as December 20, 2018 (this “Agreement”),
between Envestnet, Inc., a Delaware corporation (the “Company”), and
BlackRock, Inc., a Delaware corporation (the “Stockholder”).

 

On November 27, 2018, the Company and the Stockholder entered into the
Investment Agreement (the “Investment Agreement”) providing for, among other
things, the issuance to the Stockholder of certain securities of the Company.

 

On the date hereof, pursuant to the Investment Agreement, the Stockholder
acquired from the Company the Shares (as defined in the Investment Agreement).

 

On the date hereof, pursuant to the Investment Agreement, the Stockholder
acquired from the Company a Warrant to acquire Warrant Shares (each as defined
in the Investment Agreement).

 

The Company and the Stockholder desire to establish in this Agreement certain
terms and conditions concerning the Stockholder’s and any other Investor’s
relationship with and investments in the Company, including the registration
rights for Registrable Securities set forth in this Agreement.

 

Capitalized terms used in this Agreement are defined in Section 3.14.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

 

REGISTRATION RIGHTS

 

1.1                               Shelf Registrations.

 

(a)                                 Shelf Registration. No later than the date
that is ten (10) days prior to the Restricted Period Termination Date, in the
case of a Shelf Registration Statement that is an Automatic Shelf Registration
Statement, or sixty (60) days prior to the Restricted Period Termination Date,
in the case of a Shelf Registration Statement other than an Automatic Shelf
Registration Statement, the Company shall prepare and file with the SEC a Shelf
Registration Statement covering all Registrable Securities held by the
Investors. Such Shelf Registration Statement shall be an Automatic Shelf
Registration Statement if the Company is permitted to file such a registration
statement under the Securities Act. The Shelf Registration shall provide for the
resale of such Registrable Securities from time to time by and pursuant to any
method or combination of methods legally available to the Investors (including,
without limitation, an underwritten offering, a direct sale to purchasers, a
sale to or through brokers, dealers or agents, a sale over the internet, block
trades, derivative transactions with third parties, sales in

 

--------------------------------------------------------------------------------



 

connection with short sales and other hedging transactions). The Company shall
comply with the applicable provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Shelf Registration
Statement in accordance with the methods of disposition of which the Stockholder
and the other Investors have notified the Company prior to the filing by the
Company of the applicable Shelf Registration Statement.

 

(b)                                 Effectiveness. The Company shall use its
commercially reasonable efforts to (i) cause the Shelf Registration Statement
filed pursuant to Section 1.1(a) to be declared effective by the SEC or
otherwise become effective under the Securities Act as promptly as practicable
after the filing thereof but in any event on or prior to the Restricted Period
Termination Date and (ii) keep such Shelf Registration Statement continuously
effective and in compliance with the Securities Act and useable for the resale
of Registrable Securities covered by such Shelf Registration Statement,
including by filing successive replacement or renewal Shelf Registration
Statements upon the expiration of such Shelf Registration Statement, until the
earlier of (a) such time as there are no Registrable Securities remaining and
(b) the end of the Term (as defined in the Warrant).

 

(c)                                  Additional Selling Shareholders. At any
time and from time to time when a Shelf Registration Statement is effective, if
the Stockholder or any other Investor requests that the Stockholder or any other
Investor be added as a selling shareholder in such Shelf Registration Statement,
the Company shall as promptly as practicable amend or supplement the Shelf
Registration Statement to cover such additional selling shareholder.

 

(d)                                 Right to Effect Shelf Take-Down. The
Stockholder and each other Investor shall be entitled, at any time and from time
to time when a Shelf Registration Statement is effective, subject to Section 4.1
of the Investment Agreement, to sell any or all of the Registrable Securities
covered by such Shelf Registration Statement (a “Shelf Take-Down”).

 

(e)                                  Underwritten Shelf Take-Downs. The
Stockholder or any other Investor intending to effect a Shelf Take-Down shall be
entitled to request, by written notice to the Company (an “Underwritten Shelf
Take-Down Notice”), that the Shelf Take-Down be an underwritten offering (an
“Underwritten Shelf Take-Down”). The Underwritten Shelf Take-Down Notice shall
specify the number of Registrable Securities intended to be offered and sold by
the Stockholder and/or other Investor(s) pursuant to the Underwritten Shelf
Take-Down. The Company shall amend or supplement the Shelf Registration
Statement as may be necessary in order to enable such Registrable Securities to
be distributed pursuant to the Underwritten Shelf Take-Down. The Company will
pay all Registration Expenses incurred in connection with any registration or
underwritten offering requested in accordance with this Agreement. The Company
shall not be required to facilitate an Underwritten Shelf Take-Down unless the
aggregate gross proceeds from such offering are reasonably expected to be at
least fifty million dollars ($50 million); and shall not be required to effect
more than two (2) Underwritten Shelf Take-Downs under this Agreement.

 

(f)                                   Selection of Underwriters. In connection
with any such Underwritten Shelf Take-Down, the Stockholder or any other
Investor requesting such Underwritten Shelf Take-Down shall have the right to
select the investment banking firm(s) and manager(s) to administer such
Underwritten Shelf Take-Down, subject to the approval of the Company (which
approval shall not be unreasonably withheld, conditioned or delayed). For such
Underwritten

 

2

--------------------------------------------------------------------------------



 

Shelf Take-Down (except any block trades), the Company will have the right to
select one co-bookrunning manager.

 

(g)                                  Non-Underwritten Shelf Take-Down. If the
Stockholder or any other Investor desires to initiate an offering or sale of all
or part of the Stockholder’s or any other Investor’s Registrable Securities that
does not constitute an Underwritten Shelf Take-Down (a “Non-Underwritten Shelf
Take-Down”), the Stockholder or such other Investor shall so indicate in a
written notice (a “Non-Underwritten Shelf Take-Down Notice”) delivered to the
Company no later than one (1) Business Days (or in the event any amendment or
supplement to a Shelf Registration Statement is necessary, no later than five
(5) Business Days) prior to the expected date of such Non-Underwritten Shelf
Take-Down, which request shall include (i) the total number of Registrable
Securities expected to be offered and sold in such Non-Underwritten Shelf
Take-Down, (ii) the expected plan of distribution of such Non-Underwritten Shelf
Take-Down and (iii) the action or actions required (including the timing
thereof) in connection with such Non-Underwritten Shelf Take-Down (including the
delivery of one or more share certificates representing Registrable Securities
to be sold in such Non-Underwritten Shelf Take-Down), and, to the extent
necessary, the Company shall file and effect an amendment or supplement to its
applicable Shelf Registration Statement for such purpose as soon as practicable
after receipt of such Non-Underwritten Shelf Take-Down Notice.

 

1.2                               Demand Registrations.

 

(a)                                 Right to Demand Registrations. At any time
following the Restricted Period Termination Date, if a Shelf Registration
Statement is not available for a Shelf Take-Down, the Stockholder or any other
Investor may, by providing written notice to the Company, request to sell all or
a portion of the Registrable Securities pursuant to a Registration Statement
separate from a Shelf Registration Statement (a “Demand Registration”). Each
request for a Demand Registration (a “Demand Registration Request”) shall
specify the number of Registrable Securities intended to be offered and sold by
the Stockholder and any other Investors pursuant to the Demand Registration and
the intended method of distribution thereof, including whether it is intended to
be an underwritten offering. As promptly as practicable and no later than ten
(10) Business Days after receipt of a Demand Registration Request, the Company
shall register all Registrable Securities that have been requested to be
registered in the Demand Registration Request. The Company shall use its
commercially reasonable efforts to cause the Registration Statement filed
pursuant to this Section 1.2(a) to be declared effective by the SEC or otherwise
become effective under the Securities Act as promptly as reasonably practicable
after the filing thereof. A Demand Registration shall be effected by way of a
Registration Statement on Form S-3 or any similar short-form registration
statement to the extent the Company is permitted to use such form at such time
and may be effected through an existing registration statement that is already
effective under the Securities Act or through a post-effective amendment or
supplement to any such Registration Statement or other registration statement.

 

(b)                                 Number of Demand Registrations. The
Stockholder and the other Investors shall be collectively entitled to request up
to a total of two (2) Demand Registrations (each of which shall, if it is an
underwritten registration, reduce the number of available Underwritten Shelf
Take-Downs pursuant to Section 1.1(e), and, vice versa, each Underwritten Shelf
Take-Down shall reduce the number of available Demand Registrations that are
underwritten registrations); provided, however, that a registration shall not
count as a Demand

 

3

--------------------------------------------------------------------------------



 

Registration or an Underwritten Shelf Take-Down for this purpose unless and
until the Stockholder and the other Investors are able to register and sell at
least 50% of the Registrable Securities requested to be included in such
registration; provided, further, however, that the Company shall not be required
to comply with a Demand Registration unless the aggregate gross proceeds from
such offering are reasonably expected to be at least fifty million dollars ($50
million).

 

(c)                                  Withdrawal. An Investor may, by written
notice to the Company, withdraw its Registrable Securities from a Demand
Registration at any time prior to the effectiveness of the applicable
Registration Statement. Upon receipt of such notice from an Investor, the
Company may cease all efforts to seek effectiveness of the applicable
Registration Statement if the registration does not comply with the final
proviso of Section 1.2(b). Upon receipt of notices from all applicable Investors
to such effect, the Company shall cease all efforts to seek effectiveness of the
applicable Registration Statement, unless the Company intends to effect a
primary offering of securities pursuant to such Registration Statement. Any
withdrawn Registration Statement shall not count against the limitation on the
number of such Investor’s Demand Registrations or Underwritten Shelf Take-Downs
set forth in Section 1.2(b) or Section 1.1(e).

 

(d)                                 Selection of Underwriters. If a Demand
Registration is an underwritten offering, the Stockholder or any other Investor
requesting such underwritten offering shall have the right to select the
investment banking firm(s) and manager(s) to administer such underwritten
offering, subject to the approval of the Company (which approval shall not be
unreasonably withheld, conditioned or delayed).  For such underwritten offering
(except any block trades), the Company will have the right to select one
co-bookrunning manager.

 

1.3                               Inclusion of Other Securities; Priority. The
Company shall not include in any Demand Registration or Shelf Take-Down any
securities that are not Registrable Securities without the prior written consent
of the Investors participating in such Demand Registration or Shelf Take-Down
(such consent not to be unreasonably withheld, conditioned or delayed). If a
Demand Registration or Shelf Take-Down involves an underwritten offering and the
managing underwriters of such offering advise the Company and the Investors in
writing that, in their opinion, the number of Equity Securities proposed to be
included in such Demand Registration or Underwritten Shelf Take-Down, including
all Registrable Securities and all other Equity Securities proposed to be
included in such offering, exceeds the number of Equity Securities that can
reasonably be expected to be sold in such offering without adversely affecting
the success of the offering (including the price, timing or distribution of the
securities to be sold in such offering), the Company shall include in such
Demand Registration or Underwritten Shelf Take-Down: (i) first, the Registrable
Securities proposed to be sold by Investors (and, if applicable, Other
Stockholders) in such offering; and (ii) second, any Equity Securities proposed
to be included therein by any other Persons (including Equity Securities to be
sold for the account of the Company and/or any other holders of Equity
Securities), allocated, in the case of this clause (ii), among such Persons in
such manner as the Company may determine. If more than one Investor (and, if
applicable, Other Stockholder) is participating in such Demand Registration or
Underwritten Shelf Take-Down and the managing underwriters of such offering
determine that a limited number of Registrable Securities may be included in
such offering without reasonably being expected to adversely affect the success
of the offering (including the

 

4

--------------------------------------------------------------------------------



 

price, timing or distribution of the securities to be sold in such offering),
then the Registrable Securities that are included in such offering shall be
allocated pro rata among the participating Investors (and, if applicable, Other
Stockholders) on the basis of the number of Registrable Securities initially
requested to be sold by each such Investor (and, if applicable, Other
Stockholders) in such offering or as otherwise mutually agreed by such
Investors.

 

1.4                               Restrictions on Registration.

 

(a)                                 Right to Defer or Suspend Registration. In
the event that the Company determines in good faith (after consultation with
external legal counsel) that any one or more of the following circumstances
exist, the Company may (x) defer, suspend or delay any Demand Registration or
(y) require the Stockholder and the other Investors to suspend any offerings of
Registrable Securities (including any Underwritten Shelf Take-Down) pursuant to
a Registration:

 

(i)                                     if the Company believes that an offering
would (A) reasonably be expected to materially impede, delay or interfere with,
or require premature disclosure of, any material financing, offering,
acquisition, merger, corporate reorganization, segment reclassification or
discontinuance of operations that is required to be reflected in pro forma or
restated financial statements financial statements of the Company or any
negotiations, discussions or pending proposals with respect thereto, involving
the Company and its subsidiaries, taken as a whole, or (B) require the Company,
under applicable securities laws and other laws, to make disclosures of material
non-public information that would not otherwise be required to be disclosed at
that time, and the Company believes in good faith that such disclosures at that
time would have a material and adverse effect on the Company; provided, that the
exception in clause (B) above shall continue to apply only during the time that
such material non-public information has not been disclosed and remains
material; provided, further, that upon disclosure of such material non-public
information the Company shall (x) notify the Stockholder and the other Investors
whose Registrable Securities are included in the Registration Statement;
(y) terminate any deferment or suspension it has put into effect; and (z) take
such actions necessary to permit registered sales of Registrable Securities as
required or contemplated by this Agreement, including, if necessary, preparation
and filing of a post-effective amendment or prospectus supplement so that the
Registration Statement and any prospectus forming a part thereof will not
include an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading; and

 

(ii)                                  if any such offering would violate
applicable Law.

 

(b)                                 Limitation on Deferrals and Suspensions. The
Company shall not be permitted to defer registration or require the Stockholder
and the other Investors to suspend an offering pursuant to Section 1.4(a)(i) if
the duration of any such deferral or suspension would individually exceed sixty
(60) consecutive days or if the duration of all such deferrals or suspensions
would in the aggregate exceed one hundred twenty (120) days in any twelve (12)
month period.

 

5

--------------------------------------------------------------------------------



 

(c)                                  Withdrawal. If the Company delays or
suspends a Demand Registration, the Investor that initiated such Demand
Registration shall be entitled to withdraw its Demand Registration Request and,
if it does so, such Demand Registration Request shall not count against the
limitation on the number of such Investor’s Demand Registrations set forth in
Section 1.2(b).

 

1.5                               Piggyback Registrations.

 

(a)                                 Right to Piggyback. Whenever the Company
proposes to register any Equity Securities under the Securities Act (other than
a registration (i) pursuant to a Registration Statement on Form S-8 (or other
registration solely relating to an offering or sale to employees or directors of
the Company pursuant to any employee share plan or other employee benefit
arrangement), (ii) pursuant to a Registration Statement on Form S-4 (or similar
form that relates to a transaction subject to Rule 145 under the Securities Act
or any successor rule thereto), (iii) in connection with any dividend or
distribution reinvestment or similar plan or (iv) pursuant to a registration in
which the Company is offering to exchange its own securities for other
securities), whether for its own account or for the account of one or more
shareholders of the Company (other than the Investors) (a “Piggyback
Registration”), the Company shall give prompt written notice to each Investor
(which notice shall be held in confidence by the Investor until the offering is
publicly disclosed) of its intention to effect such a registration (but in no
event less than ten (10) Business Days prior to the proposed date of filing of
the applicable Registration Statement (or, in the event of a natural catastrophe
or other exigent circumstances requiring a capital raise, such fewer number of
Business Days as the Company shall determine in its reasonable discretion)) and,
subject to Sections 1.5(b) and 1.5(c) and Section 4.1 of the Investment
Agreement, shall include in such Registration Statement and in any offering of
Equity Securities to be made pursuant to such Registration Statement that number
of Registrable Securities requested to be sold in such offering by such Investor
for the account of such Investor, provided that the Company has received a
written request for inclusion therein from such Investor no later than five
(5) Business Days after the date on which the Company has given notice of the
Piggyback Registration to Investors. The Company may terminate, delay or
withdraw a Piggyback Registration prior to the effectiveness of such
registration at any time in its sole discretion and, thereupon, (x) in the case
of a determination to terminate or withdraw any registration, the Company shall
be relieved of its obligation to register any Registrable Securities under this
Section 1.5 in connection with such registration and (y) in the case of a
determination to delay registration, the Company shall be permitted to delay
registering any Registrable Securities under this Section 1.5 for the same
period as the delay in registering the other Equity Securities covered by such
registration. If a Piggyback Registration is effected pursuant to a Registration
Statement on Form S-3 or the then-appropriate form for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto (a “Piggyback Shelf Registration Statement”), the
Investors shall be notified by the Company of and shall have the right, but not
the obligation, to participate in any offering pursuant to such Piggyback Shelf
Registration Statement (a “Piggyback Shelf Take-Down”), subject to the same
limitations that are applicable to any other Piggyback Registration as set forth
above. Any such Piggyback Registration or Piggyback Shelf Take-down shall not
count as a Demand Registration or an Underwritten Shelf Take-Down.

 

(b)                                 Priority on Primary Registrations. If a
Piggyback Registration or Piggyback Shelf Take-Down is initiated as a primary
underwritten offering on behalf of the

 

6

--------------------------------------------------------------------------------



 

Company and the managing underwriters of the offering advise the Company in
writing that, in their opinion, the number of Equity Securities proposed to be
included in such offering, including all Registrable Securities and all other
Equity Securities proposed to be included in such offering, exceeds the number
of Equity Securities that can reasonably be expected to be sold in such offering
without adversely affecting the success of the offering (including the price,
timing or distribution of the securities to be sold in such offering), the
Company shall include in such Piggyback Registration or Piggyback Shelf
Take-Down: (i) first, the Equity Securities that the Company proposes to sell in
such offering; and (ii) second, the Registrable Securities requested to be
included in such registration by the Stockholder or any other Investor (and, if
applicable, Other Stockholder), allocated, in the case of this clause (ii), pro
rata among such Investors (and, if applicable, Other Stockholders) on the basis
of the number of Registrable Securities initially proposed to be included by
each such Investor (and, if applicable, Other Stockholders) in such offering or
as otherwise mutually agreed by such Investors

 

(c)                                  Priority on Secondary Registrations. If a
Piggyback Registration or a Piggyback Shelf Take-Down is initiated as an
underwritten offering other than on behalf of the Company, and the managing
underwriters of the offering advise the Company in writing that, in their
opinion, the number of Equity Securities proposed to be included in such
offering, including all Registrable Securities and all other Equity Securities
requested to be included in such offering, exceeds the number of Equity
Securities which can reasonably be expected to be sold in such offering without
adversely affecting the success of the offering (including the price, timing or
distribution of the securities to be sold in such offering), the Company shall
include in such Piggyback Registration or Piggyback Shelf Take-Down: (i) first,
the Registrable Securities requested to be included in such registration by the
Stockholder or any other Investor (and, if applicable, Other Stockholder),
allocated, in the case of this clause (i), pro rata among such Investors (and,
if applicable, Other Stockholders) on the basis of the number of Registrable
Securities initially proposed to be included by each such Investor (and, if
applicable, Other Stockholders) in such offering or as otherwise mutually agreed
by such Investors; and (ii) second, any Equity Securities that the Company
proposes to sell in such offering.

 

(d)                                 Selection of Underwriters. In any Piggyback
Registration or Piggyback Shelf Take-Down, including if initiated as a primary
underwritten offering on behalf of the Company or another securityholder, the
Company shall have the right to select the investment banking firm(s) to act as
the underwriters (including managing underwriter(s)) in connection with such
offering and, if the Investors include Registrable Securities in any such
Piggyback Registration or Piggyback Shelf Take-down having a market value
greater than $50 million, the Investors shall have the right to select one
bookrunning manager.

 

1.6                               Holdback Agreement.

 

(a)                                 The Stockholder and each Investor agrees
that in connection with any registered underwritten offering of shares of
Company Common Stock in which such Stockholder or Investor, as the case may be,
participates in such offering, and upon request from the managing
underwriter(s) for such offering, the Stockholder or such Investor shall not,
without the prior written consent of such managing underwriter(s), during such
period as is reasonably requested by the managing underwriter(s) (which period
shall in no event be longer than sixty (60) days after the launch of such
offering), Transfer any Registrable Securities and exercise any rights under
this Agreement to sell Registrable Securities pursuant to a Demand

 

7

--------------------------------------------------------------------------------



 

Registration or Underwritten Shelf Take Down during such period, as well as
during the period between the date it receives notice of an underwritten
offering of shares of Company Common Stock and the start of such period. The
foregoing provisions of this Section 1.6(a) shall not apply to offers or sales
of Registrable Securities that are included in an offering pursuant to
Section 1.1, 1.2 or 1.5 of this Agreement and shall be applicable to the
Stockholder and Investors only if, for so long as and to the extent that the
Company, the directors and executive officers of the Company and each selling
shareholder included in such offering are subject to the same restrictions. Each
Investor agrees to execute and deliver such customary agreements as may
reasonably be requested by the managing underwriter(s) that are consistent with
the foregoing provisions of this Section 1.6(a) and are necessary to give
further effect thereto; provided, that the terms of such agreements shall not be
more restrictive than the restrictions to which the directors and executive
officers of the Company are subject.

 

(b)                                 To the extent requested by the managing
underwriter(s) for the applicable offering requested by an Investor, the Company
shall not, and shall use its commercially reasonable efforts to cause its
directors and executive officers to agree not to, effect any sale registered
under the Securities Act or other public distribution of Equity Securities
during the period ending sixty (60) days after the launch of an underwritten
offering pursuant to Section 1.1, 1.2 or 1.5 of this Agreement, other than a
registration (i) pursuant to a Registration Statement on Form S-8 (or other
registration solely relating to an offering or sale to employees or directors of
the Company pursuant to any employee share plan or other employee benefit
arrangement), (ii) pursuant to a Registration Statement on Form S-4 (or similar
form that relates to a transaction subject to Rule 145 under the Securities Act
or any successor rule thereto), (iii) pursuant to a registration in which the
Company is offering to exchange its own securities for other securities or
(iv) in connection with any dividend or distribution reinvestment or similar
plan. The Company shall agree, and shall use its commercially reasonable efforts
to cause its directors and executive officers to agree, to execute and deliver
such customary agreements as may reasonably be requested by the managing
underwriter(s) that are consistent with the foregoing provisions of this
Section 1.6(b) and are necessary to give further effect thereto; provided, that
the terms of such agreements shall not be more restrictive than the restrictions
to which the Stockholder and Investors are subject.

 

1.7                               Registration Procedures.

 

(a)                                 In connection with the registration
obligations of the Company pursuant to and in accordance with this Agreement,
the Company will use its commercially reasonable efforts to effect the
registration and sale of Registrable Securities in accordance with the methods
of disposition thereof, of which the Stockholder and the other Investors have
notified the Company prior to the filing by the Company of the applicable
Registration Statement, as promptly as reasonably practicable, and the Company
shall:

 

(i)                                     prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities, cooperate
with underwriters’ counsel in an underwritten offering in connection with all
required filings with FINRA and thereafter use its commercially reasonable
efforts to cause such Registration Statement to become effective upon filing but
in any event as soon as reasonably practicable after the filing of such
Registration Statement; provided, that before filing a Registration Statement or
any amendments or supplements thereto (other

 

8

--------------------------------------------------------------------------------



 

than reports required to be filed by it under the Exchange Act that are
incorporated or deemed to be incorporated by reference into the Registration
Statement that do not relate to an offering of Registrable Securities pursuant
to this Agreement), the Company will furnish to the Stockholder and the other
Investors copies of all documents proposed to be filed. In the case of a
Registration Statement pursuant to Section 1.1 or 1.2, if the Stockholder
informs the Company that it has any objections to the filing of such
Registration Statement, amendment or supplement, the Company will not file such
Registration Statement, amendment or supplement. In the case of a Registration
Statement pursuant to Section 1.5, the Company will not file any Registration
Statement or amendment or supplement to such Registration Statement to which the
Stockholder will have reasonably objected on the grounds that such amendment or
supplement does not comply in all material respects with the requirements of the
Securities Act or of the rules or regulations thereunder, provided that the
Company shall have the opportunity to make such Registration Statement or
amendment or supplement thereto compliant in all material respects with such
requirements and thereafter file such Registration Statement or amendment or
supplement;

 

(ii)                                  use commercially reasonable efforts to
prepare and file with the SEC such amendments and supplements to any
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective until all of the
Registrable Securities covered by such Registration Statement have been disposed
of and comply with the applicable requirements of the Securities Act with
respect to the disposition of the Registrable Securities covered by such
Registration Statement;

 

(iii)                               furnish to the Stockholder, the other
Investors and any managing underwriters, without charge, such number of
conformed copies of such Registration Statement and of each post-effective
amendment thereto, and deliver, without charge, such number of copies of each
preliminary prospectus, final prospectus, all exhibits and other documents filed
therewith and such other documents as the Stockholder and the other Investors
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by it or any other Investor;

 

(iv)                              use its commercially reasonable efforts to
register or qualify such Registrable Securities under such other securities or
blue sky laws of such jurisdictions as the Stockholder and the other Investors
reasonably request in writing; provided, that the Company shall not be required
to qualify generally to do business, subject itself to taxation or consent to
general service of process in any jurisdiction where it would not otherwise be
required to do so but for its obligations pursuant to this Section 1.7(a)(iv);

 

(v)                                 promptly as reasonably practicable notify
the Stockholder and the other Investors, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the discovery of the happening of any event as a result of which,
the prospectus contains an untrue

 

9

--------------------------------------------------------------------------------



 

statement of a material fact or omits any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and, as promptly as practicable, prepare and furnish to the Stockholder
and the other Investors a reasonable number of copies of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made; provided, that any Investor receiving information pursuant to
this Section 1.7(a)(v) shall hold any of the information communicated pursuant
to this Section 1.7(a)(v) in confidence until is publicly disclosed;

 

(vi)                              promptly as reasonably practicable notify the
Stockholder and the other Investors (A) when the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any request by the SEC for amendments or supplements to such
Registration Statement or to amend or to supplement such prospectus or for
additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for such purpose and (D) of the receipt by the Company or its
legal counsel of any notification with respect to the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
or the initiation or, to the knowledge of the Company, threatening of any
proceeding for such purpose;

 

(vii)                           use commercially reasonable efforts to cause all
such Registrable Securities to be listed on each securities exchange, if any, on
which similar securities issued by the Company are then listed or, if no similar
securities issued by the Company are then listed on any securities exchange, use
its commercially reasonable efforts to cause all such Registrable Securities to
be listed on such securities exchange reasonably selected by the Company;

 

(viii)                        enter into such customary agreements (including
underwriting agreements in form, scope and substance as is acceptable to the
Company acting reasonably) and take all such appropriate and reasonable other
actions as the Stockholder, the Investors or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities¸ including making members of senior management of the
Company available to participate on a reasonable basis in “road show” and other
customary marketing activities reasonably requested by the managing
underwriter(s), in each case consistent with the historical practices of the
Company for an underwritten offering by the Company having an aggregate offering
size greater than fifty million dollars ($50 million);

 

(ix)                              if such offering is an underwritten offering
or if required by a financial institution facilitating any sale of Registrable
Securities, make available upon reasonable notice at reasonable times and for
reasonable periods for

 

10

--------------------------------------------------------------------------------



 

inspection by the Stockholder, the other Investors, any underwriter
participating in any disposition pursuant to such Registration Statement and any
counsel, accountant or other agent retained by the Stockholder and the other
Investors or any such underwriter, all financial and other records, pertinent
corporate documents of the Company related to the Company and its business as
will be reasonably necessary and requested by such Investor(s) or underwriters
to enable them to reasonably exercise their due diligence responsibilities,
provided that each of the Stockholder, the other Investors, any such underwriter
and any counsel, accountant or other agent retained by the Stockholder, the
other Investors or any such underwriter will, if requested, enter into a
confidentiality agreement satisfactory to the Company;

 

(x)                                 otherwise comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement in a form that satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder,
which requirement shall be deemed satisfied if the Company timely files complete
and accurate information on Forms 10-K, 10-Q and 8-K under the Exchange Act and
otherwise complies with Rule 158 under the Securities Act or any successor
rule thereto;

 

(xi)                              in the event of the issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related prospectus or ceasing trading of
any securities included in such Registration Statement for sale in any
jurisdiction, use commercially reasonable efforts promptly to obtain the
withdrawal of such order at the earliest practicable time;

 

(xii)                           if such offering is an underwritten offering or
if required by a financial institution facilitating any sale of Registrable
Securities, use commercially reasonable efforts to furnish to the Stockholder,
each underwriter and the other Investors one or more comfort letters, addressed
to the underwriters, the Stockholder and the Investors, dated the effective date
of, or the date of the final receipt issued for, such Registration Statement
(the date of the closing under the underwriting agreement for such offering),
signed by the Company’s independent public accountants in customary form and
covering such matters of the type customarily covered by comfort letters in
similar underwritten offerings;

 

(xiii)                        if such offering is an underwritten offering or if
required by a financial institution facilitating any sale of Registrable
Securities, use commercially reasonable efforts to provide legal opinions of the
Company’s outside counsel, addressed to the underwriters, dated the effective
date of, or the date of the final receipt issued for, such Registration
Statement (the date of the closing under the underwriting agreement for such
offering), each amendment and supplement thereto, with respect to the
Registration Statement, each amendment and supplement thereto (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature;

 

11

--------------------------------------------------------------------------------



 

(xiv)                       make available to the Stockholder and the other
Investors each item of correspondence from the SEC or the staff of the SEC and
each item of correspondence written by or on behalf of the Company to the SEC or
the staff of the SEC, in each case solely relating to such Registration
Statement; and

 

(xv)                          use commercially reasonable efforts to procure the
cooperation of the Company’s transfer agent in settling any Transfer of
Registrable Securities, including (A) with respect to the transfer of any
physical share certificates representing shares of Company Common Stock into
book-entry form in accordance with any procedures reasonably requested by the
Stockholder or the Investors or the underwriters, and (B) to the extent such
Registrable Securities are subject to a restrictive legend, by removing such
legend (or eliminating or terminating such comparable notations or arrangements
on securities held in book-entry form) and, if required by the Company’s
transfer agent, delivering an opinion of the Company’s counsel that the
restriction referenced in such legend (or such notations or arrangements) is no
longer required in order to ensure compliance with the Securities Act.

 

(b)                                 The Company agrees not to file or make any
amendment to any disclosure regarding the Stockholder or any other Investor in
any Registration Statement with respect to any Registrable Securities, or any
amendment of or supplement to the prospectus used in connection therewith,
without the consent of the Stockholder (any such consent to be binding on each
other Investor), in its sole discretion, unless and to the extent such
disclosure is required by applicable Law.

 

(c)                                  The Company may require the Stockholder and
any other Investor to furnish the Company with such information regarding the
Stockholder and such other Investor and pertinent to the disclosure requirements
relating to the registration and the distribution of such securities as may be
required by the Securities Act. If within five (5) Business Days of the receipt
of such a written request from the Company, the Stockholder or any other
Investor fails to provide to the Company any information relating to the
Stockholder or such Investor, as applicable, that is required by applicable Law
to be disclosed in the Registration Statement, the Company may exclude the
Stockholder’s and such Investor’s, as applicable, Registrable Securities from
such Registration Statement.

 

(d)                                 The Stockholder agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 1.7(a)(v), 1.7(a)(vi)(B), 1.7(a)(vi)(C) or 1.7(a)(vi)(D) hereof, to
the extent that such event requires the discontinuance of the disposition of
Registrable Securities covered by a Registration Statement or the related
prospectus and such notice reasonably requests such discontinuance, that the
Stockholder shall discontinue, and shall cause each Investor to discontinue,
disposition of any Registrable Securities covered by such Registration Statement
or the related prospectus until receipt of the copies of the supplemented or
amended prospectus contemplated by Section 1.7(a)(iii) hereof, which supplement
or amendment shall be prepared and furnished as soon as practicable, or until
the Stockholder and the other Investors are advised in writing by the Company
that the use of the applicable prospectus may be resumed, and has received
copies of any amended or supplemented prospectus or any additional or
supplemental filings which are incorporated, or deemed to be incorporated, by
reference in such prospectus (such period during which disposition is

 

12

--------------------------------------------------------------------------------



 

discontinued being an “Interruption Period”) and, if requested by the Company,
the Stockholder shall, and shall cause each of the other Investors to, use its
commercially reasonable efforts to destroy or return to the Company all copies
then in its possession, other than permanent file copies then in such holder’s
possession, of the prospectus covering such Registrable Securities at the time
of receipt of such request. As soon as practicable (and in any event no later
than two (2) Business Days) after the Company has determined that the use of the
applicable prospectus may be resumed, the Company shall provide written notice
to the Stockholder and the other Investors. In the event the Company invokes an
Interruption Period hereunder, as soon as practicable (and in any event no later
than two (2) Business Days) after the need for the Company to continue the
Interruption Period ceases for any reason, the Company shall provide written
notice to the Stockholder and the other Investors that such Interruption Period
is no longer applicable. Notwithstanding anything in this paragraph to the
contrary, no Interruption Period shall exceed sixty (60) days and, in any
calendar year, no more than one hundred twenty (120) days in the aggregate may
be part of an Interruption Period.

 

1.8                               Registration Expenses.

 

(a)                                 The Company shall pay directly or promptly
reimburse all costs, fees and expenses (other than Selling Expenses) incident to
the Company’s performance of or compliance with this Agreement, including,
without limitation, (i) all SEC, FINRA and other registration and filing fees;
(ii) all fees and expenses associated with filings to be made with, or the
listing of any Registrable Securities on, any securities exchange or
over-the-counter trading market on which the Registrable Securities are to be
listed or quoted; (iii) all fees and expenses of complying with securities and
“blue sky” laws (including fees and disbursements of underwriter counsel in
connection therewith); (iv) all printing, messenger, telephone and delivery
expenses (including the cost of distributing prospectuses in preliminary and
final form as well as any supplements thereto); (v) all fees and expenses
incurred in connection with any “road show” for underwritten offerings,
including all costs of travel (commercial coach class only) and lodging and
meals; (vi) all transfer agent’s and registrar’s fees; (vii) all fees and
expenses of counsel to the Company; (viii) all fees and expenses of the
Company’s independent public accountants (including any fees and expenses
arising from any special audits or “comfort letters”) and any other Persons
retained by the Company in connection with or incident to any registration of
Registrable Securities pursuant to this Agreement; and (ix) all fees and
expenses of underwriters (other than Selling Expenses) customarily paid by the
issuers or sellers of securities (all such costs, fees and expenses,
“Registration Expenses”). Each Investor shall pay the fees and expenses of any
counsel engaged by such Investor and, for the avoidance of doubt, the Company
shall not bear any Selling Expenses associated with a registered sale of its
Registrable Securities pursuant to this Agreement.

 

(b)                                 The obligation of the Company to bear and
pay the Registration Expenses shall apply irrespective of whether a
registration, once properly demanded or requested, becomes effective or is
withdrawn or suspended; provided, that the Registration Expenses for any
Registration Statement withdrawn solely at the request of one or more
Investor(s) (unless withdrawn following commencement of a suspension pursuant to
Section 1.4(c)) shall be borne by such Investor(s).

 

13

--------------------------------------------------------------------------------



 

1.9                               Indemnification.

 

(a)                                 In connection with the registration of
Registrable Securities pursuant to this Agreement, the Company agrees to
indemnify and hold harmless, and hereby does indemnify and hold harmless, the
Stockholder and the other Investors, their affiliates and their respective
directors, officers, employees and partners and each Person who is a
“controlling person” of the Stockholder or the other Investors (within the
meaning of the Securities Act or the Exchange Act) against, and pay and
reimburse the Stockholder and the other Investors, affiliate, director, officer,
employee or partner or controlling person for any losses, claims, damages and
liabilities (collectively, “Losses”), joint or several, to which the Stockholder
and the other Investors or any such affiliate, director, officer, employee or
partner or controlling person may become subject under the Securities Act,
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon (i) any untrue or alleged untrue statement of material fact contained in
any Registration Statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto, or any “issuer free writing prospectus”
as such term is defined under Rule 433 under the Securities Act or any amendment
thereof or supplement thereto or any document incorporated by reference therein,
or (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company will pay and reimburse the Stockholder and the other Investors and
each such affiliate, director, officer, employee, partner and controlling person
for any legal or any other expenses actually and reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
liability, action or proceeding; provided, that the Company will not be liable
in any such case to the extent that any such Losses arise out of or are based
upon an untrue statement or alleged untrue statement, or omission or alleged
omission, made in such Registration Statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or any “issuer
free writing prospectus” as such term is defined under Rule 433 under the
Securities Act, or in any application, in reliance upon, and in conformity with,
written information prepared and furnished to the Company by the Stockholder or
any other Investor expressly for use therein and provided, further, that the
Company shall not be liable to the extent that any Losses arise out of or are
based upon the use of any prospectus after such time as the Company has advised
Stockholder or any other Investor in writing that a post-effective amendment or
supplement thereto is required.

 

(b)                                 In connection with any Registration
Statement in which the Stockholder or any other Investor is participating, the
Stockholder and each other Investor will indemnify and hold harmless the
Company, its directors and officers, and each other Person who is a “controlling
person” of the Company (within the meaning of the Securities Act or the Exchange
Act)  against any Losses to which the Company or any such director or officer or
controlling person may become subject under the Securities Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in the Registration
Statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or in any application or (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but, with respect to clauses (i) and
(ii), only to the extent that such untrue statement or omission is made in such
Registration Statement, any such prospectus or preliminary prospectus or any

 

14

--------------------------------------------------------------------------------



 

amendment or supplement thereto, the written information prepared and furnished
to the Company by the Stockholder or such other Investor expressly for use
therein, and the Stockholder or such other Investor will reimburse the Company
and each such director, officer, underwriter and controlling Person for any
legal or any other expenses actually and reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
liability, action or proceeding; provided, that the obligation to indemnify and
hold harmless shall be several and not joint for the Stockholder and each other
Investor and will be limited to the net amount of proceeds received by each of
the Stockholder and each other Investor, respectively, from the sale of
Registrable Securities pursuant to such Registration Statement.

 

(c)                                  Any Person entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party (such consent not to be
unreasonably withheld). If such defense is assumed, the indemnifying party will
not be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel and one local counsel for all parties indemnified by such indemnifying
party with respect to such claim, provided that the indemnifying party will be
liable for one additional counsel if in the reasonable judgment of counsel for
any indemnified party a conflict of interest may exist between such indemnified
party and any other of such indemnified parties with respect to such claim.

 

(d)                                 The indemnification provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the registration
and sale of any securities by any Person entitled to any indemnification
hereunder and the expiration or termination of this Agreement.

 

(e)                                  If the indemnification provided for in this
Section 1.9 is legally unavailable to an indemnified party with respect to any
loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount the Stockholder and any other Investor will be obligated to
contribute, severally and not jointly, pursuant to this Section 1.9(e) will be
limited to an amount equal to the proceeds received by each of the Stockholder
and each other Investor, respectively, in respect of the

 

15

--------------------------------------------------------------------------------



 

Registrable Securities sold pursuant to the Registration Statement which gives
rise to such obligation to contribute (less the aggregate amount of any damages
which the Stockholder and each other Investor has otherwise been required to pay
in respect of such loss, claim, damage, liability or action or any substantially
similar loss, claim, damage, liability or action arising from the sale of such
Registrable Securities).

 

1.10                        Participation in Underwritten Registrations. No
Person may participate in any underwritten offering pursuant to this Agreement
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements in customary form approved by the
Persons entitled under this Agreement to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; provided, that no Investor included in any
underwritten offering shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding (A) such Investor’s ownership of its Registrable Securities
to be sold in such offering, (B) such Investor’s power and authority to effect
such Transfer and (C) such matters pertaining to such Investor’s compliance with
securities laws as may be reasonably requested by the managing underwriter(s))
or to undertake any indemnification obligations to the Company or the
underwriters with respect thereto, except to the extent otherwise provided in
Section 1.9 hereof.

 

1.11                        Rule 144 and 144A Reporting.

 

(a)                                 With a view to making available the benefits
provided by Rule 144 which may permit the sale of the Registrable Securities to
the public without registration, the Company agrees to use its commercially
reasonable efforts to file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
and keep public information available at any time when the Company is subject to
such reporting requirements.

 

Upon request of the Stockholder or the other Investors, the Company will deliver
to the Stockholder and the other Investors a written statement as to whether it
has complied with such informational and reporting requirements and will, within
the limitations of the exemptions provided by Rule 144 (as such rule may be
amended from time to time) or any similar rule enacted by the SEC, instruct the
transfer agent to remove the restrictive legend affixed to any Registrable
Securities to enable such shares to be sold in compliance with Rule 144 (as such
rule may be amended from time to time) or any similar rule enacted by the SEC.

 

(b)                                 For purposes of facilitating sales pursuant
to Rule 144A, in the event the Company is not subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Stockholder, each
Investor and any prospective purchaser of the Stockholder’s or any Investor’s
securities will have the right to obtain from the Company, upon written request
of the Stockholder prior to the time of sale, a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents that
the Company would have been required to file if the Company were subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act as the
Stockholder, the Investors or prospective purchaser may reasonably request in
writing in availing itself of any rule or regulation of the SEC allowing the
Stockholder or any other Investor, as applicable, to sell any such securities
without registration.

 

16

--------------------------------------------------------------------------------



 

1.12                        Miscellaneous.

 

(a)                                 No Inconsistent Agreements. The Company
represents and warrants that it has not entered into, and agrees that it will
not enter into, any agreement with respect to its securities that violates or
subordinates or is otherwise inconsistent with the rights granted to the
Investors under this Agreement.

 

(b)                                 Adjustments Affecting Registrable
Securities. The Company will not on its own initiative, except to the extent
required by applicable Law or an enforceable court order, propose any of the
following actions to be taken by the general meeting of shareholders after the
date of this Agreement with respect to Registrable Securities if such actions
would materially and adversely affect the ability of the Stockholder or the
other Investors to include the Registrable Securities in a registration
undertaken pursuant to this Agreement: (i) implementing Transfer restrictions on
Registrable Securities, (ii) implementing limits on dispositions of Registrable
Securities, (iii) adopting restrictions on the nature of transferees of
Registrable Securities or (iv) implementing or adopting any similar restrictions
or limitations with respect to the Transfer of Registrable Securities in
violation of the terms of this Agreement. For the avoidance of doubt, any
actions which occur by operation of Law, pursuant to an enforceable court order
or are taken by the general meeting of shareholders shall not be deemed to be a
violation of this Section 1.12(b).

 

(c)                                  DTC Eligibility. The Company shall use its
commercially reasonable efforts to cause the Registrable Securities,
concurrently with the registration of such Registrable Securities pursuant to
this ARTICLE I, to be eligible for the depository and book-entry transfer
services of The Depository Trust Company.

 

1.13                        Subject to Transfer Restrictions. For the avoidance
of doubt, any exercise by any Investor of its rights pursuant to this Agreement
shall at all times be subject to the transfer limitations set forth in the
Investment Agreement.

 

ARTICLE II

 

COVENANTS

 

2.1                               Listing. The Company agrees to use
commercially reasonable efforts to cause the shares of Company Common Stock to
continue to be listed on the New York Stock Exchange or another national
securities exchange.

 

2.2                               Private Sale and Legends.

 

(a)                                 Except as provided in the Investment
Agreement, the Company agrees that nothing in this Agreement shall prohibit the
Investors, at any time and from time to time, from selling or otherwise
Transferring shares of Company Common Stock pursuant to a private sale or other
transaction which is not registered pursuant to the Securities Act.

 

(b)                                 At the request of an Investor and to the
extent the shares of Company Common Stock or any Registrable Securities are
subject to a restrictive legend, whether such securities are certificated or
held in book-entry form, (i) the purchaser who takes ownership from

 

17

--------------------------------------------------------------------------------



 

an Investor holding any certificates for such shares of Company Common Stock
shall be entitled to receive from the Company new certificates for the
appropriate number of shares of Company Common Stock not bearing such legend (or
the elimination or termination of such comparable notations or arrangements on
securities held in book-entry form) and (ii) the Company shall use its
commercially reasonable efforts to procure the cooperation of the Company’s
transfer agent in removing such legend (or the elimination or termination of
such notations or arrangements). If required by the Company or the Company’s
transfer agent, the Investor shall deliver an opinion of its counsel that the
restriction referenced in such legend (or such notations or arrangements) is no
longer required in order to ensure compliance with the Securities Act.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1                               Term. This Agreement will be effective as of
the date hereof and shall automatically terminate at such time as the Investors
no longer Beneficially Own any Registrable Securities. If this Agreement is
terminated pursuant to this Section 3.1, this Agreement shall become void and of
no further force and effect, except for Section 1.6, the provisions set forth in
this III and any confidentiality obligations pursuant to Sections 1.7(a)(v) and
1.7(a)(ix).

 

3.2                               Notices.

 

(a)                                 All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by email with receipt
confirmed, by facsimile with receipt confirmed or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties
hereto at the following respective addresses (or at such other address for a
party hereto as shall be specified in a notice given in accordance with this
Section 3.2):

 

(i)                                     if to the Stockholder:

 

c/o BlackRock, Inc.

55 East 52nd Street

New York NY 10055

Facsimile:             (212) 810-8127

Attention:             Tom Wojcik

Email:                   tom.wojcik@blackrock.com

 

with a copy to (which copy alone shall not constitute notice):

 

c/o BlackRock, Inc.

Legal & Compliance

40 East 52nd Street

New York, New York 10022

Facsimile:             (212) 810-3744

Attention:             General Counsel; c/o David Maryles

Email:                   GroupCorpLegalM&A@blackrock.com

 

18

--------------------------------------------------------------------------------



 

(ii)           if to the Company:

 

Envestnet, Inc.

35 East Wacker Drive, Suite 2400

Chicago, Illinois 60601

Attn:  Chief Legal Officer, General Counsel and Corporate Secretary

Facsimile: (312) 621-7091

Email: shelly.obrien@envestnet.com

 

with a copy to (which copy alone shall not constitute notice):

 

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois  60606

Attention: Edward S. Best, Esq.

Facsimile: (312) 706-8106

ebest@mayerbrown.com

 

3.3                               Investor Actions. Any determination, consent
or approval of, or notice or request delivered by, or any similar action of, the
Investors (each, an “Investor Action”) shall be made by, and shall be valid and
binding upon, all Investors if made by (i) holders of a majority of the
Registrable Securities then Beneficially Owned by all Investors or (ii) the
Stockholder; provided, that in the event of any conflict between any Investor
Action made by holders of a majority of the Registrable Securities then
Beneficially Owned by all Investors and an Investor Action made by the
Stockholder, the Investor Action made by the Stockholder shall control.

 

3.4                               No Partnership. Nothing in this Agreement
shall be taken to constitute a partnership between any of the parties to this
Agreement or the appointment of the parties to this Agreement as agent for the
others.

 

3.5                               Amendments and Waivers. No provision of this
Agreement may be amended, supplemented or modified except by a written
instrument signed by all of the parties thereto. No provision of this Agreement
may be waived except by a written instrument signed by the party against whom
the waiver is to be effective. No failure or delay by any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by Law.

 

3.6                               Assignment of Registration Rights. The rights
of the Stockholder and any other Investor to registration of all or any portion
of its Registrable Securities pursuant to this Agreement may be assigned by the
Stockholder or such Investor to any Permitted Transferee to the extent of the
Registrable Securities Transferred as long as (i) the Stockholder or such
Investor, within ten (10) days after such Transfer, furnishes to the Company
written notice of the

 

19

--------------------------------------------------------------------------------



 

Transfer to the Permitted Transferee and (ii) such Permitted Transferee agrees,
following such Transfer, to be subject to all applicable restrictions and
obligations set forth in this Agreement, and executes a customary joinder to
this Agreement, in form and substance reasonably acceptable to the Company, in
which case the applicable Permitted Transferee shall be the beneficiary to all
rights of the Stockholder or such Investor and subject to all restrictions and
obligations applicable to the Stockholder or such Investor pursuant to this
Agreement, to the same extent as the Stockholder or such Investor.

 

3.7                               Assignment. Except as provided in Section 3.6
hereof, this Agreement shall not be assigned, in whole or in part, by operation
of law or otherwise without the prior written consent of the parties hereto. Any
attempted assignment in violation of this Section 3.7 shall be void. This
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the parties hereto and their successors and permitted assigns.

 

3.8                               Severability. If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced under any
Law or as a matter of public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

 

3.9                               Counterparts. This Agreement may be executed
in one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other means of electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

3.10                        Entire Agreement. Except as otherwise expressly
provided in this Agreement, this Agreement, the Investment Agreement, the
Warrant and the confidentiality letter, dated as of October 7, 2013, between
Envestnet Asset Management, Inc. and the Investor constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, between
or on behalf of the Stockholder and/or its Affiliates, on the one hand, and the
Company and/or its Affiliates, on the other hand, with respect to the subject
matter hereof.

 

3.11                        Governing Law; Waiver of Jury Trial.  This Agreement
will be governed by and construed in accordance with the laws of the State of
New York. The parties hereby irrevocably and unconditionally consent to submit
to the exclusive jurisdiction of the state and federal courts located in the
State of New York for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

20

--------------------------------------------------------------------------------



 

3.12                        Specific Performance. (a) The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, (b) it is accordingly agreed that, without the
necessity of posting bond or other undertaking, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in
accordance with this Agreement, this being in addition to any other remedy to
which such party is entitled at law or in equity and (c) in the event that any
Action is brought in equity to enforce the provisions of this Agreement, no
party hereto shall allege that, and each party hereto hereby waives the defense
or counterclaim that, there is an adequate remedy at law.

 

3.13                        No Third Party Beneficiaries. This Agreement is for
the sole benefit of the parties hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

3.14                        Defined Terms. Capitalized terms when used in this
Agreement have the following meanings:

 

“Action” means any claim, action, suit, arbitration or proceeding by or before
any Governmental Authority, court, tribunal or arbitration body.

 

“Affiliate” means, with respect to any Person, any other Person that, at the
time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
Person; provided, that for the avoidance of doubt, the Company and the
Stockholder shall not be deemed to be Affiliates of each other.

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 under the Securities Act.

 

“Beneficial Owner,” “Beneficially Own” or “Beneficial Ownership” has the meaning
assigned to such term in Rule 13d-3 under the Exchange Act, and a Person’s
Beneficial Ownership of securities shall be calculated in accordance with the
provisions of such Rule (in each case, irrespective of whether or not such
Rule is actually applicable in such circumstance). In addition, a Person shall
be deemed to be the Beneficial Owner of, and shall be deemed to Beneficially
Own, and shall be deemed to have Beneficial Ownership of, any securities which
are the subject of, or the reference securities for, or that underlie, any
Derivative Instrument of such Person, with the number of securities Beneficially
Owned being the notional or other number of securities specified in the
documentation evidencing the Derivative Instrument as being subject to be
acquired upon the exercise or settlement of the Derivative Instrument or as the
basis upon which the value or settlement amount of such Derivative Instrument is
to be calculated in whole or in part or, if no such number of securities is
specified in such documentation, as determined by the board of the Company in
its sole discretion to be the number of securities to which the Derivative
Instrument relates.

 

21

--------------------------------------------------------------------------------



 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in the City of New York, New York are required or
authorized by Law to remain closed.

 

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

 

“Company Common Stock” means the common stock, par value $0.005 per share, of
the Company.

 

“Contract” means any contract, agreement, instrument, undertaking, indenture,
commitment, loan, license, settlement, consent, note or other legally binding
obligation (whether or not in writing).

 

“Control,” “Controlled” and “Controlling” means, with respect to any Person, the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlled by” and “under common Control with” shall
be construed accordingly.

 

“Controlled Affiliate” means any Affiliate of the specified Person that is,
directly or indirectly, Controlled by the specified Person.

 

“Demand Registration” has the meaning set forth in Section 1.2(a).

 

“Demand Registration Request” has the meaning set forth in Section 1.2(a).

 

“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (i) such derivative security conveys any voting rights in
any Equity Security, (ii) such derivative security is required to be, or is
capable of being, settled through delivery of any Equity Security or (iii) other
transactions that hedge the value of such derivative security.

 

“Encumbrance” means any mortgage, commitment, transfer restriction, deed of
trust, pledge, option, power of sale, retention of title, right of pre-emption,
right of first refusal, executorial attachment, hypothecation, security
interest, encumbrance, claim, lien or charge of any kind, or an agreement,
arrangement or obligation to create any of the foregoing.

 

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of a corporation, and securities convertible into or
exchangeable for any equivalent or analogous ownership (or profit) or voting
interests in a Person (other than a corporation), and (iii) any and all
warrants, rights or options to purchase any of the foregoing, whether voting or
nonvoting, and, in each case, whether or not such shares, interests,
participations, equivalents, securities, warrants,

 

22

--------------------------------------------------------------------------------



 

options, rights or other interests are authorized or otherwise existing on any
date of determination; provided, that Equity Securities shall not include
preference shares (or depositary shares representing interests in preference
shares) that are not convertible or exchangeable for shares of common stock in a
corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Governmental Authority” means any supranational, national, regional, federal,
state, provincial, territorial, municipal or local court, administrative body or
other governmental or quasi-governmental entity or authority or SRO with
competent jurisdiction (including any arbitration panel or body) exercising
legislative, judicial, regulatory or administrative functions of or pertaining
to supranational, national, regional, federal, state, provincial, territorial,
municipal or local government, including any department, commission, board,
agency, bureau, subdivision, instrumentality or other regulatory,
administrative, arbitral or judicial authority.

 

“Interruption Period” has the meaning set forth in Section 1.7(d).

 

“Investment Agreement” has the meaning set forth in the recitals.

 

“Investor” means each of the Stockholder, any successor and any Permitted
Transferee who becomes a party hereto pursuant to Section 3.6.

 

“Investor Action” has the meaning set forth in Section 3.3.

 

“Law” means any supranational, federal, state, local or foreign law (including
common law), statute or ordinance, or any rule, regulation, or agency
requirement of any Governmental Authority.

 

“Losses” has the meaning set forth in Section 1.9(a).

 

“Non-Underwritten Shelf Take-Down” has the meaning set forth in Section 1.1(g).

 

“Non-Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 1.1(g).

 

“Other Stockholders” shall mean Persons who by virtue of agreements with the
Company (other than this Agreement) are entitled to include their securities in
any registration of the offer or sale of securities pursuant to the Securities
Act.

 

“Permitted Transferees” means (i) the Stockholder and (ii) any Controlled
Affiliate who holds at least 100,000 Registrable Securities.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

 

23

--------------------------------------------------------------------------------



 

“Piggyback Registration” has the meaning set forth in Section 1.5(a).

 

“Piggyback Shelf Registration Statement” has the meaning set forth in
Section 1.5(a).

 

“Piggyback Shelf Take-Down” has the meaning set forth in Section 1.5(a).

 

“Register,” “registered” and “registration” (regardless of case) refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such Registration Statement, and compliance with applicable
state securities laws of such states in which the Stockholder notifies the
Company of its or any Investor’s intention to offer Registrable Securities.

 

“Registrable Securities” means (i) the Shares (as defined in the Investment
Agreement); (ii) the Warrant Shares (as defined in the Investment Agreement) and
(iii) any Equity Securities, including shares of Company Common Stock, issued or
issuable directly or indirectly with respect to the Shares or the Warrant Shares
by way of share dividend or share split or in connection with a combination of
shares, recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization. As to any particular securities
constituting Registrable Securities, such securities will cease to be
Registrable Securities when (x) they have been effectively registered or
qualified for sale by a prospectus filed under the Securities Act and disposed
of in accordance with the Registration Statement covering such securities or
(y) they have been sold to the public through a broker, dealer or market maker
pursuant to Rule 144 or other exemption from registration under the Securities
Act.  For purposes of this Agreement, a Person will be deemed to be a holder of
Registrable Securities whenever such Person has the right to acquire directly or
indirectly such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected.

 

“Registration Expenses” has the meaning set forth in Section 1.8(a).

 

“Registration Statement” means the prospectus and other documents filed with the
SEC to effect a registration under the Securities Act.

 

“Restricted Period Termination Date” means the first anniversary of the date
hereof.

 

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the SEC from time to time, as in effect from time to
time.

 

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the SEC from time to time, as in effect from time to
time.

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency administering the Securities Act.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any similar federal statute and the rules and regulations thereunder, as in
effect from time to time.

 

24

--------------------------------------------------------------------------------



 

“Selling Expenses” means all underwriting discounts, fees, selling commissions
and related out-of-pocket expenses of underwriters and such underwriters’
counsel expenses and transfer taxes applicable to the sale of Registrable
Securities hereunder.

 

“Shelf Registration” means registering under the Securities Act an offering of
securities to be made on a delayed or continuous basis pursuant to Securities
Act Rule 415 or any successor rule thereto on a Shelf Registration Statement (or
an existing Automatic Shelf Registration Statement or a prospectus supplement
that shall be deemed to be part of an existing Automatic Shelf Registration
Statement in accordance with Rule 430B under the Securities Act).

 

“Shelf Registration Statement” means a Registration Statement on Form S-3 or the
then-appropriate form for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act or any successor
rule thereto.

 

“Shelf Take-Down” has the meaning set forth in Section 1.1(c).

 

“SRO” means (i) any “self-regulatory organization” as defined in
Section 3(a)(26) of the Exchange Act, (ii) any other United States or foreign
securities exchange, futures exchange, commodities exchange or contract market
or (iii) any other securities exchange.

 

“Stockholder” has the meaning set forth in the preamble.

 

“Transfer” or “Transferring” means (i) any direct or indirect sale, lease,
assignment, Encumbrance, disposition or other transfer (by operation of law or
otherwise), either voluntary or involuntary, or entry into any Contract, option
or other arrangement or understanding with respect to any sale, lease,
assignment, Encumbrance, disposition or other transfer (by operation of law or
otherwise), of any Equity Security or (ii) to enter into any Derivative
Instrument, swap or any other Contract, agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any Equity Security,
whether any such Derivative Instrument, swap, Contract, agreement, transaction
or series of transactions is to be settled by delivery of securities, in cash or
otherwise.

 

“Underwritten Shelf Take-Down” has the meaning set forth in Section 1.1(e).

 

“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 1.1(e).

 

3.15                        Further Assurances. Each of the parties (as
reasonably requested by the other party) shall execute and deliver, or shall
cause to be executed and delivered, such documents and other instruments and
shall take, or shall cause to be taken, such further actions as may be
reasonably required to carry out the provisions of this Agreement and give
effect to the transactions contemplated by this Agreement.

 

[The remainder of this page left intentionally blank.]

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

 

ENVESTNET, INC.

 

 

 

By:

/s/ JUDSON BERGMAN

 

 

Name:

Judson Bergman

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

BLACKROCK, INC.

 

 

 

 

By:

/s/ Tom Wojcik

 

 

Name:

Tom Wojcik

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------